DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, and 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings Objection made in the Office Action mailed on 10/13/2020 is hereby withdrawn as a result of the Drawing Replacement submitted on 12/09/2020.

Drawings
3.	The drawings were received on 12/09/2020. These drawings are acceptable.

Claim Objections
4.	Claim 11 is objected to because of the following informalities:  
Claim 11 depends on cancelled claim 10. For examination purpose, claim 11 is interpreted as being dependent on claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-5, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. PG. Pub. No. 2014/0167897 A1) in view of Ohkubo et al. (U.S. PG. Pub. No. 2016/0351316 A1).
With respect to claim 1, Choi et al., hereinafter referred to as “Choi,” teaches a coil component (FIGs. 1 and 2) comprising: 
a body part 10 including a magnetic material (para. [0038]);
a coil part (combination of coil conductors 41, 42, and supporting member 30) disposed in the body part; and 
an electrode part 21 and 22 disposed on the body part, 
wherein the coil part includes 
a supporting member 30,
a coil conductor 41 or 42 disposed on at least one surface of the supporting member and having a conductor pattern (turns of coil conductor 41 or 42) of a planar coil shape (para. [0068]), 
an insulator 50 including an insulating wall (vertical portion of insulator 50) filling a space surrounded by the conductor pattern and, an insulating film (horizontal portion of insulator 50) 
H1/W1 is between 3 and 9, where H1 is a height of the conductor pattern and W1 is a width of the conductor pattern.
Ohkubo et al., hereinafter referred to as “Ohkubo,” teaches a coil component 1 (e.g. Figs. 1-6) comprising:
H1/W1 is between 3 and 9, where H1 is a height of the conductor pattern and W1 is a width of the conductor pattern (para. [0040]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the height and width relationship of the coil pattern as taught by Ohkubo to the coil component of Choi to provide the required aspect ratio to meet design requirements, such as the required current density or resistance.
With respect to claim 2, Choi in view of Ohkubo teaches the coil component of claim 1, wherein H2/W2 is between 10 and 25, where H2 is a height of the insulating wall and W2 is a width of the insulating wall (Okubo, paras. [0040] and [0046]). 
With respect to claim 3, Choi in view of Ohkubo teaches the coil component of claim 2, wherein the conductor pattern has a flat side surface (left or side surface) which is in contact with the insulating wall (Choi, para. [0064], and Okubo, paras. [0040] and [0046]). 
With respect to claim 4, Choi in view of Ohkubo teaches the coil component of claim 2, wherein the conductor pattern has a flat top surface which is in contact with the insulating film (Choi, para. [0064], and Okubo, paras. [0040] and [0046]). 
With respect to claim 5, Choi in view of Ohkubo teaches the coil component of claim 1, wherein the insulating wall and the insulating film include same materials (Choi, para. [0065]). 
With respect to claim 11, Choi in view of Ohkubo teaches the coil component of claim [1], wherein the insulating wall and the insulating film include different materials (Okubo, paras. [0037] and [0046]). 
With respect to claim 12, Choi in view of Ohkubo teaches the coil component of claim 1, wherein the conductor pattern includes a plurality of turns, the insulating wall is formed in plural, 
each of the insulating wall fills spaces between adjacent turns of the plurality of turns, respectively, and 
the insulating film covers top surfaces of the plurality of turns of the conductor pattern, top surfaces of the plurality of insulating walls, a side surface of an innermost turn of the conductor pattern, and a side surface of an outermost turn of the conductor pattern (Choi, para. [0064], and Okubo, paras. [0038] and [0042]). 
With respect to claim 13, Choi in view of Ohkubo teaches the coil component of claim 1, wherein the conductor pattern includes 
a seed layer 14a disposed on a surface of the supporting member, and 
a plating layer 14b formed on the seed layer (Ohkubo, para. [0055]). 
With respect to claim 14, Choi in view of Ohkubo teaches the coil component of claim 1, wherein the supporting member includes a glass fiber and an insulating resin (Ohkubo, para. [0031]). 
With respect to claim 15, Choi in view of Ohkubo teaches the coil component of claim 1, wherein the coil part includes 
the supporting member, 
a first coil conductor (coil on upper side) disposed on a first surface (upper surface) of the supporting member and having a first conductor pattern (coil turn) of a planar coil shape, 

a first insulator (insulating wall 18 on upper side) including a first insulating wall 18 filling a space surrounded by the first conductor pattern and, 
a first insulating film 40 and 41 covering outer surfaces of the first conductor pattern and the first insulating wall, and 
a second insulator (insulating wall 18 on lower side) including a second insulating wall 18 filling a space surrounded by the second conductor pattern and, 
a second insulating film 40 and 41 covering outer surfaces of the second conductor pattern and the second insulating wall, and 
H11/W11 is between 3 to 9, where H11 is a height of the first conductor pattern and W11 is a width of the first conductor pattern, and 
H12/W12 is between 3 to 9, where H12 is a height of the second conductor pattern and W12 is a width of the second conductor pattern (Choi, para. [0036], and Okubo, paras. [0029], [0038], [0039], and [0046]). 
With respect to claim 16, Choi in view of Ohkubo teaches the coil component of claim 15, wherein the coil part further includes a through via (not expressly shown) penetrating through the supporting member and connecting the first and second coil conductors (Choi, para. [0070], and Okubo, para. [0035]).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837